Riblack, J.
This was an action by Mary Warth, against Baltzer Kramer, Ira R. Holmes, Jeffrey Horner, Lucien Rous and Isaac Gerhart, upon a promissory -note.
The' defendants moved to have additional party defendants made to the action, but their motion was overruled.
Issue being joined, the cause was tried by the court. The court found that there was due to the plaintiff the sum of eleven hundred and seventeen dollars and twenty-nine cents, and, after overruling a motion for a new trial, rendered judgment against the defendants for that sum.
The defendants have appealed, and assigned for error here the overruling of their motion to have new parties made to the action, and the refusal of the court to grant them a new trial.
In their brief, the appellants have not presented any thing in support of the errors they have assigned, nor have they urged any thing which can be denominated an argument, to sustain their appeal.
Hnder such circumstances, the judgment will have to be affirmed, and we think damages ought to be assessed against the appellants, on account of the apparent unnecessary delay which has resulted from this appeal.
The judgment is affirmed, with costs and five per cent, damages.